


Exhibit 10(h)

 

Summary of CBS Corporation Compensation for Outside Directors

(Effective November 1, 2007)

 

Directors of CBS Corporation (the “Company”) who are not employees of the
Company or any of its subsidiaries (the “Outside Directors”) receive
compensation for their service as follows:

 

Cash Compensation

 

·                  An annual Board retainer of $60,000, payable in equal
installments quarterly in advance, plus a per meeting attendance fee of $2,000;
and

 

·                  The Chairs of the Audit, Compensation and Nominating and
Governance Committees each receive an annual retainer of $20,000, payable in
equal installments quarterly in advance, and the members of those committees
receive a per meeting attendance fee of $2,000.

 

Outside Directors may elect to defer their cash compensation under the CBS
Deferred Compensation Plan for Outside Directors, or any successor plan.

 

Equity Compensation

 

Stock Options:

 

·                  an initial grant of 12,734 stock options to purchase shares
of the Company’s Class B common stock on the date the director first joins the
Board or becomes an Outside Director, which options vest one year from the date
of grant; and

 

·                  an annual grant of 5,093 stock options to purchase shares of
the Company’s Class B common stock on January 31st of each year, which options
vest in three equal annual installments, on the first, second and third
anniversaries of the date of grant.

 

The exercise price of the stock options is the closing price of the Company’s
Class B common stock on the New York Stock Exchange (“NYSE”) on the date of
grant.

 

Restricted Share Units (RSUs):

 

·                  an annual grant of RSUs on January 31st of each year equal to
$75,000 in value based on the closing price of the Company’s Class B common
stock on the NYSE on the date of grant, which RSUs vest one year from the date
of grant; and

 

·                  prorated RSU grants for Outside Directors who join the Board
following the date of the annual RSU grant, but during the calendar year of the
grant. Such grants will be made 5 business days following the date such Outside
Director joins the Board, and will be determined by multiplying $6,250 ($75,000
divided by 12) by the number of months remaining in such calendar year from the
date the Outside Director joins the Board (counting the month of joining as a
full month), divided by the closing price of the

 

--------------------------------------------------------------------------------


 

Company’s Class B common stock on the NYSE on the date of grant.  Prorated RSU
grants vest on the first anniversary of the date of grant of the annual RSU
grant that was awarded during the calendar year in which the Outside Director
received such prorated RSU grant.

 

RSUs are payable to Outside Directors in shares of the Company’s Class B common
stock upon vesting unless the Outside Director elects to defer settlement of the
RSUs to a future date.  Outside Directors are entitled to receive dividend
equivalents on the RSUs in the event the Company pays a regular cash dividend on
its Class B common stock.  Dividend equivalents will accrue on the RSUs
(including deferred RSUs) in accordance with the RSU Plan for Outside Directors
until the RSUs are settled.

 

Other

 

Expenses:

 

Outside Directors are reimbursed for expenses incurred in attending Board,
committee and stockholder meetings (including travel and lodging) in accordance
with the Company’s normal travel policies.

 

--------------------------------------------------------------------------------
